Citation Nr: 0420247	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-18 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 70 percent for a 
schizoaffective disorder.

2.  Entitlement to an effective date earlier than June 22, 
1999 for the 70 percent rating for the schizoaffective 
disorder.

3.  Entitlement to an effective date earlier than June 22, 
1999 for a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at 
Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military during 
World War II, from June 1943 to April 1946.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from December 2001 and September 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.

This case was previously before the Board in January 2004, at 
which time the Board remanded the case to the RO for further 
compliance with the Veterans Claims Assistance Act (VCAA) and 
the Veterans Benefits Act of 2003.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, apprised of whose responsibility-
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  The veteran was admitted to the hospital on July 9, 1998, 
for treatment of his schizoaffective disorder.

3.  On October 21, 1998, the RO received a claim for a higher 
rating for the veteran's service-connected psychiatric 
disorder; his claim initially was denied in a December 1998 
rating decision.

4.  On June 22, 1999, the veteran submitted a statement 
indicating that he disagreed with the RO's December 1998 
rating decision and again requesting a higher rating.

5.  The veteran's schizoaffective disorder has been 
productive of social and occupational impairment due to 
suicidal ideation, hallucinations, anxiety, confusion, and 
sleep impairment since July 9, 1998.

6.  The veteran's claim for an increase was again denied in 
an April 2000 rating decision, but was allowed in December 
2001, whereupon his disorder was recharacterized as a 
schizoaffective disorder.  A 70 percent rating was assigned 
effective June 22, 1999.

7.  On February 25, 2002, the RO received a claim of 
entitlement to a TDIU; a September 2002 rating decision 
granted a TDIU, also effective June 22, 1999.


CONCLUSIONS OF LAW

1.  The criteria are met for a 100 percent rating for the 
schizoaffective disorder.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.126, 4.130, Diagnostic Code 9211 (2003).

2.  The requirements are met for an earlier effective date of 
July 9, 1998 for the 70 percent rating for the 
schizoaffective disorder.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 
3.400 (2002).

3.  The requirements are met for an earlier effective date of 
July 9, 1998 for the TDIU.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 
3.400 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Due Process, the VCAA

As alluded to earlier, the Board rather recently remanded 
this case to the RO in January 2004 to ensure full compliance 
with the VCAA.  And as mentioned in that remand, the VCAA 
became effective on November 9, 2000, and has been codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 
2002).  The implementing regulations are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA 
and implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See also VAOPGCPREC 5-2004 (June 23, 2004).  The 
VCAA and implementing regulations also require that VA notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. § 
5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  



Here, the RO initially sent the veteran a VCAA letter in June 
2001, before initially adjudicating his claims in December 
2001 and September 2002.  So the timing of the VCAA notice 
complied with the sequence of events (i.e., letter before 
denial) stipulated in the Pelegrini II decision.  And 
although there were some possible issues with the initial 
VCAA letter sent in June 2001, as acknowledged by the Board 
when remanding this case to the RO in January 2004, another 
VCAA letter was sent later in January 2004 pursuant to the 
Board's remand directive to ensure full compliance with the 
VCAA requirements and alleviate any possible concerns about 
the implications of the Veterans Benefits Act.

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Id., at 
*23.  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1) (2003).

Although the June 2001 and more recent January 2004 VCAA 
letters do not contain the precise language specified by the 
Pelegrini II Court in its description of the "fourth 
element" of the VCAA notification requirement, the Board 
finds that the veteran was otherwise fully notified of the 
need to give VA any evidence pertaining to his claims.  
Moreover, in a recent precedent opinion of VA's General 
Counsel it was held that the language in Pelegrini I, which 
is similar to the language in Pelegrini II, stating that VA 
must request all relevant evidence in the claimant's 
possession was mere dictum and, thus, not binding.  See 
VAOGCPREC 1-2004 (Feb. 24, 2004) (the Court's statements in 
Pelegrini I that sections 5103(a) and 3.159(b)(1) require VA 
to include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA); see also Pelegrini II, 2004 U.S. App. Vet. 
Claims LEXIS 370, *52 (Ivers, J., dissenting).  The Board is 
bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  38 U.S.C.A. § 
7104(c).

As for the other three content-based requirements of the VCAA 
notice, there has been compliance with them as well.  The 
December 2001 and September 2002 rating decisions appealed 
and the December 2001 statement of the case, as well as the 
June 2001 and January 2004 VCAA letters to the veteran, 
notified him of the evidence considered and the pertinent 
laws and regulations.  The RO also indicated it would review 
the information of record and determine what additional 
information was needed to process his claims.  And the June 
2001 and January 2004 letters, in particular, specifically 
apprised him of the provisions of the VCAA, the type of 
information and evidence needed from him to support his 
claims, what he could do to help in this regard, and what VA 
had done and would do in obtaining supporting evidence.  See, 
e.g., Charles, 16 Vet. App. at 373-74; Quartuccio, 16 
Vet. App. at 186-87.

While, in the June 2001 and January 2004 VCAA letters, the RO 
requested that the veteran identify and/or submit any 
supporting evidence within 60 days, the letters also informed 
him that he had up to one year from the date of those letters 
to submit additional evidence without fear of penalty.  
Moreover, as indicated in the Board's January 2004 remand, 
the Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) clarifies that VA may indeed make a 
decision on a claim before expiration of the one-year period 
following a VCAA notice, thereby effectively overturning the 
holding in a recent Federal Circuit case.  See Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003); see also 
38 U.S.C.A.§ 5103(b)(1)(West 2002).  

Note also that the veteran's service medical records and VA 
medical records have been obtained.  And he was afforded 
several VA examinations, as well as several opportunities to 
submit additional evidence in support of his claims.  But he 
and his representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review.  In fact, the attorney representative 
submitted a statement on May 5, 2003 expressly indicating 
that he and the veteran had no additional evidence and/or 
argument to submit concerning the claims at issue.  So the 
attorney requested that the Board proceed to review the 
appeal based on the arguments presented in the November 2002 
substantive appeal (VA Form 9).  The Board, nonetheless, 
still remanded the case to the RO in January 2004 to ensure 
full compliance with the provisions of the VCAA.  
And in response, neither the veteran nor his representative 
has identified the existence of any additional evidence that 
needs to be obtained, either by VA or him personally.

Also, and probably most importantly, bear in mind that the 
Board is granting the claims.  So any concern about the 
timing and/or content of the VCAA notices provided in June 
2001 and January 2004 is ultimately merely inconsequential.

II.  Background

The veteran was granted service connection for a psychiatric 
disorder, diagnosed as neurocirculatory asthenia, in 
September 1948.  A noncompensable (i.e., 0 percent) rating 
was assigned from April 1946 to August 1948, when a 10 
percent rating was assigned.  An October 1953 decision 
reduced the rating back to the noncompensable level, 
effective December 1953.  June 1977, August 1983, November 
1984, November 1985, September 1990, and February 1992 
decisions confirmed and continued the noncompensable rating.  
A February 1993 decision denied service connection for 
schizoaffective disorder and denied an increased rating for 
the service-connected neurocirculatory asthenia.  Following a 
May 1994 remand by the Board, a June 1995 decision again 
denied service connection for schizoaffective disorder and 
continued the noncompensable rating for the 
service-connected neurocirculatory asthenia.  That decision 
was confirmed by a March 1996 Board decision.  See 
38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1104 (when the Board 
affirms a determination of the RO, that determination is 
subsumed by the final appellate decision).  And a May 1998 
rating decision denied service connection for a psychosis, 
not otherwise specified.

More recently, on October 21, 1998, RO received a claim from 
the veteran for an increased rating for his neurocirculatory 
asthenia.  Following submission of VA medical records, the 
noncompensable rating was continued.  The VA medical records 
showed that he was hospitalized in August 1997, after being 
involuntarily committed by his family.  At the time, he was 
having difficulty concentrating and was easily confused.  He 
said he had suffered a stroke several months earlier, 
which caused changes in his mental status, and that he abused 
alcohol - including "white lightening" that can cause lead 
intoxication. He also reported that he had not been taking 
his medications.  The diagnostic assessment was organic 
psychosis, organic personality, and possible alcoholism.  A 
Global Assessment of Functioning (GAF) score of 40 was 
assigned

The veteran reported episodic depression and restlessness in 
December 1997, but examination was negative for evidence of a 
thought disorder.  In February 1998, his depression was 
characterized as stable, but he complained of episodes of 
agitation, hearing "voices" when "half-asleep," and 
fragmented but adequate sleep.  He also complained of 
occasional mild confusion and difficulty concentrating.  
A GAF score of 55 was assigned.

In March 1998, the veteran underwent a VA examination.  
According to the report, he complained of tension, being 
easily upset, and having difficulty handling pressure.  He 
also complained of difficulty with anxiety for the previous 
50 years.  The VA examiner reviewed the veteran's previous 
medical history and diagnoses.  Upon examination, the veteran 
was alert, oriented, cooperative, and well groomed.  There 
was no evidence of loose associations or flights of ideas.  
There was no bizarre motor movement or tics.  His mood was 
pleasant, but somewhat tense, and his affect was appropriate.  
There were no delusions, hallucinations, ideas of reference, 
or suspiciousness.  His insight and judgment were adequate 
and his memory was good.  The diagnosis was psychosis, not 
otherwise specified, previously called schizoaffective 
disorder.  The VA examiner opined there was no relationship 
between the veteran's previously diagnosed neurocirculatory 
asthenia and his current psychosis.  He reasoned that the 
veteran had a "general baseline of being anxious and tense" 
and that this was stable over many years, despite 
periodic degenerations of agitation, aggression, and 
psychotic states, requiring hospitalizations.  He also noted 
that the veteran responded well to medication and 
hospitalization and that he did not demonstrate any psychotic 
symptoms.

Other records indicate the veteran was hospitalized twice in 
July 1998; the first admittance was on July 9, 1998.  
According to the discharge summary, he complained that he was 
depressed and his family reported that he was confused.  
He also complained of hearing voices, anhenodia, suicidal 
thoughts, and delusions of impending doom.  His sleep and 
appetite were noted as being "markedly disturbed."  A 
history of past alcohol abuse was noted.  An attendant during 
the first hospitalization noted the veteran failed to take 
his diabetes medication, which caused hyperglycemia, which 
could have accounted for his behavior, but also noted that he 
suspected an episodic organic psychosis.  A mental status 
examination during the second admittance found that he made 
minimal eye contact and had decreased psychomotor activity.  
His speech had increased latency, but decreased rate and 
volume.  He had suicidal ideation, but he denied homicidal 
ideation, ideas of reference, and visual or auditory 
hallucinations.  He endorsed delusions and had a constricted 
and flat affect.  A consultation during the second 
hospitalization found that he had symptoms of a psychotic or 
major depression.  The impressions included mild dementia and 
major depressive disorder.  He was treated with 
electroconvulsive therapy.  The discharge diagnosis was major 
depressive episode, with psychotic features.  A GAF score of 
55 to 60 was assigned during the first hospitalization and 
his GAF score was "25 percent" at admittance and "80 
percent" at discharge from the second hospitalization.

In September and October 1998, the veteran complained of 
occasional depression and difficulty concentrating.  The 
records note that he was compliant with his medication 
regimen.  His depression was characterized as stable and well 
managed and a GAF score of 75 was assigned.

The veteran submitted a notice of disagreement (NOD) in June 
1999 in response to the RO's December 1998 rating decision 
denying his claim for a higher rating for his service-
connected psychiatric disability.  At that time, additional 
VA medical records were obtained.  These records provided the 
details of his treatment while hospitalized.  In addition, an 
August 1998 treatment note showed that following his July 
1998 hospitalizations, his symptoms were much improved and 
that he was taking his medications.

In September 1999, the veteran underwent another VA 
examination.  According to the report, he complained of 
anxiety and confusion.  He also admitted that he sometimes 
heard voices.  The VA examiner noted that the veteran had 
been hospitalized for two serious depressive episodes, 
wherein he received electroconvulsive therapy.  The veteran's 
son related that the veteran occasionally wandered off and 
had bad behavior prior to being hospitalized.  The veteran 
reported that he was on medication and denied problems with 
sleep, appetite, and concentration.  The VA examiner noted 
that the veteran was originally service connected for 
neurocirculatory asthenia.  Mental status examination showed 
that he was alert, cooperative, oriented, and well groomed.  
There were no loose associations, flight of ideas, or bizarre 
motor movements.  There was no evidence of delusions, 
hallucinations, ideas of reference, or suspiciousness.  His 
insight and judgment were adequate and his memory was good.  
The diagnoses were major depression with psychotic features, 
in remission; anxiety disorder, not otherwise specified; and 
mild dementia.  A GAF score of 70 was assigned.

Following that examination and the submission of additional, 
albeit duplicate, VA medical records, the RO issued another 
decision in April 2000 wherein the RO recharacterized the 
veteran's service-connected disorder as an anxiety disorder 
and denied a compensable rating.  The veteran submitted 
another NOD in response, and the RO obtained still additional 
VA medical records.

A September 2000 VA medical record states the veteran 
reported that he sometimes heard voices, but that he slept 
well.  He also reported occasional episodes of depression, 
but that his medications help.  Objective mental status 
examination showed that he was alert, oriented, verbal, and 
coherent.  He had mild anxiety and was mildly depressed.  The 
diagnosis was major depression and a GAF score of 65 was 
assigned.

In December 2000, the veteran related that he slept well and 
had a good appetite, but complained of occasional depression.  
He denied suicidal ideation and reported that he took his 
medication.  Upon examination, he was alert, oriented, 
verbal, and coherent.  There was no evidence of anxiety or 
depression.  The diagnosis again was major depression and a 
GAF score of 65 again was assigned.

A March 2001 VA treatment note indicates the veteran reported 
that he sometimes felt depressed, but he denied suicidal 
ideation.  He also reported that he slept a lot and 
occasionally heard someone calling his name.  He denied 
visual hallucinations and delusions.  The examiner noted the 
veteran did not fill the prescriptions for his medications.  
Upon examination, he was alert, oriented, and coherent.  
There was no evidence of anxiety, depression, or a thought 
disorder.  The diagnosis, just as previously, was major 
depression with a GAF score of 65 again assigned.

In October 2001, the veteran underwent yet another VA 
examination.  According to the examination report, he said 
that he had experienced occasional symptoms during the 
previous 55 years.  He also reported that sometimes he got 
quite anxious and was unable to think, and that he used to 
drink, fight, and become agitated.  He related that he still 
had a bad temper, but quit drinking about 10 years earlier.  
He also related that he had been hospitalized several times, 
most recently in 1998, wherein he had electroconvulsive 
therapy.  He complained of periods where he heard voices and 
felt frightened, causing sleep disturbance and agitation.  He 
also related a history of suicide attempts, but denied having 
panic attacks.  He further stated that he retired at age 65, 
lived with his wife, and had some friends.  He stated that he 
did not do many chores around the house, but that he did yard 
work and went to church.  The VA examiner noted that the 
veteran provided his routine self care, was in good physical 
health, did limited chores around the house, and had social 
relationships, but that he had no recreational or leisure 
pursuits.  The VA examiner also confirmed that the veteran's 
medical records were reviewed and that he was currently on 
medication for his symptoms, which he reported as being 
helpful.  In reviewing the veteran's medical records, the VA 
examiner pointed out that the veteran did not receive a 
psychiatric diagnosis at his 1977 VA examination, but that he 
was diagnosed with a schizoaffective disorder during a 1991 
hospitalization and during treatment in 1992, and received a 
diagnosis of anxiety disorder during treatment in 1995.  He 
also was diagnosed with major depression during his 1998 
hospitalizations.



Objective mental status examination showed the veteran was 
alert, oriented, well groomed, and cooperative, but most of 
the information concerning his history was elicited from his 
wife.  There was no evidence of bizarre motor movements or 
tics.  His mood was sullen and his affect was appropriate.  
There was no evidence of delusions, hallucinations, ideas of 
reference, or suspiciousness.  He denied nightmares or 
intrusive thoughts.  His memory was good and his insight and 
judgment were adequate.  The diagnoses were schizoaffective 
disorder and mild dementia.  A GAF score of 50 was assigned.  
The VA examiner noted that the veteran had a long and 
complicated medical history, with various diagnoses, 
which resulted from his "various constellations of 
symptoms."  The VA examiner also noted that the veteran's 
first symptoms of anxiety and inability to tolerate stress 
occurred while he was in the military, but that he developed 
more agitation after his service and went through periods of 
heavy drinking, which in turn caused increased aggression.  
The VA examiner further noted that the veteran's 
hospitalizations were associated with agitation, dangerous 
behavior, and a thought disorder with an affective component, 
but that his more recent slight memory impairment was not of 
significance.  The VA examiner concluded that the diagnosis 
that most accurately accounted for the veteran's symptoms 
throughout the years was schizoaffective disorder.  The VA 
examiner reasoned that the veteran's anxiety was present 
throughout the years, and as such, his present diagnosis of 
schizoaffective disorder is a continuation of the 
neurocirculatory asthenia diagnosed during his military 
service.  The VA examiner went on to note that the veteran's 
prognosis was guarded.  The examiner further stated that, 
while the veteran was taking 
anti-psychotic and anti-depressant drugs, and seemed to be 
stabilized, his condition has been shown to deteriorate.

In December 2001, the RO issued a rating decision and 
statement of the case (SOC) wherein the veteran's psychiatric 
disorder was recharacterized as a schizoaffective disorder.  
In addition, the RO assigned a 70 percent rating effective 
June 22, 1999.  In February 2002, the veteran's 
representative, on behalf of the veteran, submitted the 
substantive appeal (VA Form 9) and raised the issues of 
entitlement to a rating higher 70 percent for the veteran's 
schizoaffective disorder and for an earlier effective date 
for the 70 percent rating for this disability.  A claim for a 
TDIU also was submitted.

In September 2002, the RO issued an SOC regarding the issue 
of entitlement to an earlier effective date, which the RO 
denied.  The RO also issued a rating decision regarding the 
issue of entitlement to a TDIU, which was granted effective 
June 22, 1999.  In November 2002, the veteran, through his 
representative, perfected an appeal regarding the issues of 
earlier effective dates for his 70 percent rating and TDIU.

III.  Entitlement to a Rating Higher than 70 Percent for the 
Schizoaffective Disorder

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  VA does not, in these situations, 
have to consider whether he is entitled to a "staged" 
rating to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).



According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record 
that bears on occupational and social impairment . . . ."  
See 38 C.F.R. § 4.126(a) (2002).  The veteran's 
schizoaffective disorder is currently rated as 70 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9211 
(2003).  A 70 percent disability evaluation is assigned under 
this Code for occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as:  suicidal ideation; obsessive rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9211.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

The Board has carefully reviewed the evidence of record, as 
summarized above, and finds that for the reasons and bases 
set forth below, and resolving all reasonable doubt in the 
veteran's favor, his schizoaffective disorder most closely 
approximates the criteria for a 100 percent rating.  See 
38 C.F.R. § 4.130, Diagnostic Code 9211 (2003).

The objective medical evidence of record indicates the 
veteran is totally and permanently impaired in his social and 
occupational functioning due to the severity of his service-
connected schizoaffective disorder.  In this regard, the 
Board makes particular note of the fact that his treating 
clinicians repeatedly have indicated he has major depression, 
anxiety, difficulty concentrating, confusion, and decreased 
psychomotor activity, as well as disturbed sleep.  
Furthermore, despite his unimpaired judgment and insight, he 
had suicidal thoughts, auditory hallucinations, psychosis, 
and a thought disorder.  Of equal or even greater 
significance, he was twice hospitalized in July 1998 due to 
agitation and aggression towards his family.  In addition, he 
has required continuous medication and psychological 
treatment since his July 1998 hospitalizations in order to 
control his symptoms.  Likewise, in October 2001, the VA 
examiner found that the veteran's prognosis was guarded and 
assigned a GAF score of 50.  The GAF score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness."  See the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (this is commonly referred to as DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According 
to DSM-IV, a GAF score of 50 is indicative of serious 
symptoms (i.e., suicidal ideation, severe obsessive rituals) 
or serious social and occupational impairment (i.e., no 
friends).

It is not necessary that the veteran meet each and every 
requirement listed in the applicable regulation to receive a 
higher rating.  See, e.g., Drosky v. Brown, 10 Vet. App. 251, 
255 (1997).  Rather, as indicated in 38 C.F.R. § 4.7, 
his symptomatology need only, as a whole, more nearly 
approximate the criteria for the higher rating.  And for the 
reasons discussed above, it is at least just as likely as not 
that his psychiatric symptoms are totally disabling.  So with 
resolution of all reasonable doubt in his favor, this maximum 
schedular rating must be assigned.  See 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



IV.  Entitlement to an Effective Date Earlier than June 22, 
1999 for the 70 percent Rating for the Schizoaffective 
Disorder and for the TDIU

In cases involving a claim for higher compensation, including 
due to a TDIU, the effective date will be the earliest date 
as of which it is factually ascertainable that an increase in 
disability occurred if the claim is received within one year 
from that date; otherwise, the effective date is the date the 
claim is received.  See 38 U.S.C.A. § 5110(b)(2) (West 1991); 
38 C.F.R. § 3.400(o)(2) (2002).  See also Harper v. Brown, 10 
Vet. App. 125 (1997).

So in determining the appropriate effective date, there are 
two important considerations.  First, it must be decided when 
the claim was received.  Second, it must be decided when an 
increase in disability occurred.

Primarily on the basis of this law and regulation, the 
veteran's attorney representative argued in a statement dated 
February 22, 2002, that it was factually ascertainable that 
the veteran was totally disabled (i.e., unemployable) as of 
June 22, 1998, one year prior to his current effective date 
of June 22, 1999.  So the attorney representative believes 
June 22, 1998, and not June 22, 1999, is the correct 
effective date both for the 70 percent rating and the TDIU.

In determining effective dates, VA must look to all 
communications from the veteran that may be interpreted as 
applications or claims, both formal and informal, for 
benefits.  And VA is required to identify and act on informal 
claims for benefits.  See 38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992).  An informal claim must identify 
the benefit sought.  See 38 C.F.R. § 3.155(a).  But in order 
for benefits to be paid under the laws administered by VA, a 
specific claim in the form prescribed by the Secretary of VA 
must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. § 3.151(a).  
And all claims for benefits filed with the VA, formal or 
informal, must be in writing.  See Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).



The Board finds that, under 38 C.F.R. § 3.400(o)(2), July 9, 
1998 is the appropriate effective date both for the grant of 
the 70 percent rating for the veteran's schizoaffective 
disorder and for his TDIU.  This is because the evidence 
clearly indicates the RO received his claim for a higher 
rating for his psychiatric disorder on October 21, 1998.  See 
McColley v. West, 13 Vet. App. 553, 556-557 (2000) ("An 
award . . . is not contingent on the 'mailing' of the 
required evidence, but rather its 'receipt' by VA.").  
Likewise, the medical evidence of record clearly demonstrates 
that the symptomatology of his schizoaffective disorder had 
worsened, and indeed had required hospitalization only a few 
months earlier, in July 1998.  So in the year prior to his 
October 1998 claim for an increase, he was first hospitalized 
on July 9, 1998, when the symptomatology of his 
schizoaffective disorder worsened, such that he experienced 
severe depression, auditory hallucinations, suicidal 
ideation, decreased psychomotor activity, and psychosis.  
Similarly, he has required the continuing care of a physician 
and medication from that point forward, in order to control 
his symptomatology due to his service-connected 
schizoaffective disorder.  See 38 C.F.R. § 4.16.  
Consequently, July 9, 1998, is the first date on which it can 
be factually ascertained that his schizoaffective disorder 
had increased in severity.  This obviously is not quite 
retroactive to the effective date of June 22, 1998, requested 
by the veteran and his attorney representative.  But it still 
is considerably earlier than his current effective date of 
June 22, 1999.  There simply is no basis for assigning an 
effective date earlier than July 9, 1998.

V.  Some Closing Points Worth Mentioning

A veteran cannot have a 100 percent schedular rating at the 
same time he has a TDIU.  38 C.F.R. § 4.16(a).  See also 
VAOPGCPREC 6-99 (June 7, 1999), 64 Fed. Reg. 52375 (1999).  
See, too, Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001); 
Herlehy v. Principi, 15 Vet. App. 33 (2001).



In this decision, the Board is granting both a 100 percent 
schedular rating for the veteran's schizoaffective disorder 
- albeit without an effective date, and an earlier effective 
date of July 9, 1998 for his TDIU.  So once the claims file 
is returned to the RO for processing of these awards, bear in 
mind that the effective date eventually assigned for the 100 
percent schedular rating for his schizoaffective disorder 
must also take into account the period covered for his TDIU 
so that he is not concurrently receiving these benefits.  
That said, however, the 100 percent schedular rating provides 
the greater benefit.  Thus, if ultimately presented with the 
opportunity, the veteran is advised to choose the 100 percent 
schedular rating in lieu of the TDIU for any given period 
that he was or is entitled to both.


ORDER

A 100 percent schedular rating is granted for the 
schizoaffective disorder, subject to the assignment of an 
effective date for this higher rating and the laws and 
regulations governing the payment of VA compensation.

An earlier effective date of July 9, 1998 is granted for the 
70 percent rating for the schizoaffective disorder, subject 
to the laws and regulations governing the payment of VA 
compensation.

An earlier effective date of July 9, 1998 also is granted for 
the TDIU, subject to the laws and regulations governing the 
payment of VA compensation.




	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



